- CL". .
°'\P Case 1:19-mC-OOOOl-DKW-RLP Document 2 Fl|ed 01/03/19 Page 1 of 4 Page|D #: 1

0 R l Gl N A|_ view w vii ,¢,,

""“ ` “`""`“"" COuru
U}'~\'.TED film 1;€_:-‘{`)._,¢“~\
KENJI M' PRICE #10523 SETNClOFHNNN\

Acting United States Attorney jAN 93 zmg

District Of Hawaii - n
M\° ummmuncs3\nm%_}&

-z LERK
KENNETH M. soRENsoN °uE BEmA'c "".S
Chief, Criminal Division

Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard

Honolulu, Hawaii 96850

Telephone: (808) 541-2850
Facsimile: (808) 541-2958

Email: Ken.Sorenson@usdoj.gov

 

Attorneys for
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

MISC. NO,MC19 00 00 1DK\NRLP

II'l Re:

 

)

)

$40,000.00 IN UNITED STATES ) STIPULATED MOTION TO STAY

CURRENCY. ) TIME TO FILE COMPLAINT FOR
) FORFEITURE; ORDER

)

 

STIPULATED MOTION TO STAY
TIME TO FILE COMPLAINT FOR FORFEITURE

Pursuant to 18 U.S.C. § 983(a)(3)(A), the United
States of America and Individual #l, whose identity is known to
the United States, through their undersigned attorneys, jointly
move the Court to stay the time within which the United States
is required to file a civil forfeiture complaint against the
above-captioned $40,000 in United States currency (hereinafter
the “Subject Property”). The parties hereby agree and stipulate

to the following:

Case 1:19-mC-OOOOl-DKW-RLP Document 2 Filed 01/03/19 Page 2 of 4 Page|D #: 2

1. As a result of searches (by warrant) conducted on
July 9, 2018 and July 11, 2018, Individual #1 voluntarily
surrendered $40,000 in United States currency (the Subject
Property) on July 13, 2018.

2. The FBI initiated a nonjudicial civil forfeiture
proceeding against the Subject Property under 18 U.S.C. §§
981(a)(1)(C) and 1956, and sent the required notices to all
known interested parties, including Individual #1.

3. On or about October 11, 2018, the FBI received a
claim filed on behalf of Individual #1, by Individual #1's
attorneys, to contest the nonjudicial civil forfeiture of the
Subject Property.

4. No other claims have been filed or received, and
the time has expired for any person to file a claim to the
Subject Property under 18 U.S.C. § 983(a)(2)(A)-(E).

5. 18 U.S.C. § 983(a)(3)(A) provides as follows:

(A) Not later than 90 days after a claim has

been filed, the Government shall file a

complaint for forfeiture in the manner set

forth in the Supplemental Rules for Certain

Admiralty and Maritime Claims or return the

property pending the filing of a complaint,

except that a court in the district in which

the complaint will be filed may extend the

period for filing a complaint for good cause
shown or upon agreement of the parties.

 

(Emphasis added).

Case 1:19-mC-OOOOl-DKW-RLP Document 2 Filed 01/03/19 Page 3 of 4 Page|D #: 3

6. Pursuant to the Statute, Counsel for the parties
have agreed to stay the deadline to file a civil forfeiture
complaint against the Subject Property. Accordingly, the
parties agree to and request an order staying the time within
which the United States is required to file the complaint for
forfeiture.

7. The parties agree that the stay shall continue
until the parties mutually agree to lift the stay or one party
delivers a written demand to the other party to lift the stay.

8. The United States shall have ninety (90) calendar
days from the date that the parties mutually agree to lift the
stay or from the date it receives a written demand to lift the
stay to file a civil forfeiture complaint.

9. This motion is made in good faith and is not made
to delay the action, or for any other improper purpose.

10. As Section 983(a)(3)(A) provides that an order
extending the initial 90-day period for filing a complaint must
be entered by the Court, even if the parties have agreed to such
extension, the parties respectfully request that the Court issue
an order staying the time for filing the complaint against the
Subject Property until either of the following occurs: (1) the
parties mutually agree to lift the stay; or (2) one party

delivers a written demand to the other party to lift the stay.

Case 1:19-mC-OOOOl-DKW-RLP Document 2 Filed 01/03/19 Page 4 of 4 Page|D #: 4

11. For the Court’s convenience, the parties will
electronically submit a proposed Order Staying the Time to File
Complaint for Forfeiture.

DATED: M*)_z, 2019 , at Honolulu, Hawaii.

KENJI M. PRICE
United States Attorney

L:§§zi"".___ District of Hawaii
M% BY dW/\<%?,@wud~_.-

WILLIAM C. MCCORRISTON, ESQ. KENNETH M. SORENSON
Attorney for INDIVIDUAL #1 Chief, Criminal Division
District of Hawaii

 

 

